       Case 1:17-cv-01769-DAD-SAB Document 59 Filed 05/20/20 Page 1 of 5



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                     )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   FINDINGS AND RECOMMENDATIONS
13           v.                                           RECOMMENDING PLAINTIFF’S MOTION FOR
                                                      )   SUMMARY JUDGMENT BE DENIED, WITHOUT
14                                                    )   PREJUDICE, PURSUANT TO RULE 56(D)
     TED PRUITT,
                                                      )
15                  Defendant.                        )   (ECF Nos. 56, 58)
                                                      )
16                                                    )

17           Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s motion for summary judgment, filed on April 17,

20   2020.

21                                                        I.

22                                       RELEVANT BACKGROUND

23           This action is proceeding on a claim against Ted Pruitt (“Defendant”) for deliberate

24   indifference in violation of the Eighth Amendment. (ECF Nos. 14, 15.) More specifically, Plaintiff

25   alleges that on June 21, 2016, while he was performing his job as a waste manager in the Prison

26   Industry Authority food and beverage shop, supervisor Ted Pruitt compelled Plaintiff to manual lift
27   and stack bags of compacted plastic weighing between 90 to 150 pounds onto pallets without the aid

28   of compacting machinery. Plaintiff performed under threat of discipline and termination. This violated

                                                          1
        Case 1:17-cv-01769-DAD-SAB Document 59 Filed 05/20/20 Page 2 of 5



1    state and federal guidelines, laws, policies, regulations and practices and procedures for maintaining a

2    safe working environment. As a result, Plaintiff sustained injuries to his back, neck, and genital areas,

3    requiring ongoing medical treatment, and continued severe pain, suffering and discomfort.

4    Defendant filed an answer on November 13, 2018. (ECF No. 22.)

5            After an unsuccessful settlement conference, the Court issued an amended discovery and

6    scheduling order on September 4, 2019, setting the discovery deadline of March 23, 2020. (ECF No.

7    46.)

8            On March 24, 2020, at Defendant’s request, the Court extended the discovery deadline to June

9    23, 2020, and the dispositive motion deadline to September 2, 2020. (ECF No. 55.)

10           As previously stated, on April 17, 2020, Plaintiff filed a motion for summary judgment. (ECF

11   No. 56.) Defendant filed an opposition on May 11, 2020. The Court deems the matter submitted and

12   suitable for resolution without the filing of a reply by Plaintiff.

13                                                        II.

14                                                 DISCUSSION

15           Any party may move for summary judgment, and the Court shall grant summary judgment if

16   the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

17   judgment as a matter of law. Fed. R. Civ. P. 56(a) (quotation marks omitted); Washington Mut. Inc. v.

18   U.S., 636 F.3d 1207, 1216 (9th Cir. 2011). Each party’s position, whether it be that a fact is disputed

19   or undisputed, must be supported by (1) citing to particular parts of materials in the record, including

20   but not limited to depositions, documents, declarations, or discovery; or (2) showing that the materials

21   cited do not establish the presence or absence of a genuine dispute or that the opposing party cannot

22   produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1) (quotation marks omitted).

23   The Court may consider other materials in the record not cited to by the parties, but it is not required

24   to do so. Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist., 237 F.3d 1026, 1031

25   (9th Cir. 2001); accord Simmons v. Navajo Cnty., Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

26           Rule 56(d) of the Federal Rules of Civil Procedure provides a procedure by which a party may

27   avoid summary judgment when such party has not had sufficient opportunity to discover affirmative

28   evidence necessary to oppose the motion. See Garrett v. San Francisco, 818 F.2d 1515, 1518 (9th Cir.

                                                           2
        Case 1:17-cv-01769-DAD-SAB Document 59 Filed 05/20/20 Page 3 of 5



1    1987). In particular, Rule 56(d) provides that a court may deny a summary judgment motion and

2    permit the opposing party to conduct discovery where it appears that the opposing party, in the

3    absence of such discovery, is unable to present facts essential to opposing the motion. Fed. R. Civ. P.

4    56(d). A pending discovery motion is sufficient to raise a question as to whether the party opposing

5    summary judgment should be permitted additional discovery, even if no request under Rule 56(d) has

6    been made. See Garrett, 818 F.2d at 1518.

7           The Ninth Circuit has made clear that in cases involving pro se prisoners, summary judgment

8    is not favored when discovery requests for relevant evidence are pending. In particular, the Ninth

9    Circuit has noted:

10          Under Rule 56(f) [ (the predecessor to current Rule 56(d)) ], the court may postpone ruling on
            a summary judgment motion where the nonmoving party needs “additional discovery to
11          explore ‘facts essential to justify the party’s opposition.’ ” Crawford-El v. Britton, 523 U.S.
            574, 599 n.20 (1998) (quoting Fed. R. Civ. Pro. 56(f)). Though the conduct of discovery is
12
            generally left to a district court’s discretion, summary judgment is disfavored where relevant
13          evidence remains to be discovered, particularly in cases involving confined pro se plaintiffs.
            Klingele v. Eikenberry, 849 F.2d 409, 412 (9th Cir. 1988); Harris v. Pate, 440 F.2d 315, 318
14          (7th Cir. 1971) (Stevens, J.) (observing that the combined disabilities of self-representation and
            confinement hinder a plaintiff’s ability to gather evidence). Thus summary judgment in the
15
            face of requests for additional discovery is appropriate only where such discovery would be
16          “fruitless” with respect to the proof of a viable claim. Klingele, 849 F.2d at 412.

17   Jones v. Blanas, 393 F.3d 918, 930 (9th Cir. 2004) (parallel citations omitted and brackets added).
18          Here, Plaintiff has filed a motion for summary judgment. Defendant contends that further fact
19   discovery is necessary to oppose Plaintiff’s motion. Defendant submits that Plaintiff’s
20   videoconference deposition was set for March 16, 2020. (ECF No. 58, Ex. A ¶ 9.) However, the
21   Friday before the deposition was set to occur, Defendant received a call from the litigation coordinator
22   at the institution where Plaintiff was housed requesting that the deposition be cancelled. (Id.) The
23   institution did not want the court reporter to enter onto prison grounds due to the potential of spreading
24   the COVID-19 virus. (Id.) Therefore, the deposition was cancelled, and it has not yet been re-set due
25   to the COVID-19 pandemic. (Id.) Defendant indicates that on April 1, 2020, Plaintiff has propounded
26   discovery requests, including requests for interrogatories, set three, and requests for production of
27   documents, set three. The responses are due on or before May 15, 2020.
28

                                                         3
        Case 1:17-cv-01769-DAD-SAB Document 59 Filed 05/20/20 Page 4 of 5



1           Defendant sets forth the following information to be identified through discovery: (1)

2    Plaintiff’s activities in connection with the alleged injuries; (2) whether other inmates who worked in

3    the shop were available to assist Plaintiff; (3) whether Plaintiff asked for assistance before

4    endeavoring to lift the compacted items; (4) how Plaintiff has concluded the weight of the items he

5    lifted; and (5) the extent of Plaintiff’s injuries before lifting the compacted materials. (ECF No. 58,

6    Ex. A ¶ 17.) Discovery in this action does not close until June 23, 2020.

7            Defendant therefore requests a continuance to conduct discovery. Given the circumstances,

8    the Court finds that Defendant has shown good cause to allow an opportunity to conduct Plaintiff’s

9    deposition and conduct further discovery. See Anderson v. Liberty Lobby Inc.,477 U.S. 242, 250 n.5

10   (1986); see also Buzayan v. City of Davis, No. 2:06-CV-01576-MCE, 2011 WL 13370466, at *1 (E.D.

11   Cal. July 11, 2011) (delaying motion for partial summary judgment from July 17, 2011 to October 20,

12   2011 to allow four depositions to be taken); Marti v. Padilla, No. 1:07-CV-0066-JMR, 2011 WL

13   319621, at *2 (E.D. Cal. Jan. 28, 2011) (granting extension to file response to motion for summary

14   judgment to permit review of forthcoming discovery). Therefore, because Defendant has not had a

15   sufficient opportunity to discovery information essential to his opposition, Plaintiff’s motion for

16   summary judgment should be denied, without prejudice, as premature.

17                                                      III.

18                                          RECOMMENDATIONS

19          Based on the foregoing, it is HEREBY RECOMMENDED that:

20          1.       Plaintiff’s motion for summary judgment be denied, without prejudice, as premature

21                  pursuant to Federal Rule of Civil Procedure 56(d); and

22          2.      Plaintiff may re-file a renewed motion for summary judgment after the parties have

23                  concluded discovery, if he so desires. See Fed. R. Civ. P. 56(d)(1).

24          These Findings and Recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one (21)

26   days after being served with these Findings and Recommendations, the parties may file written

27   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.” The parties are advised that failure to file objections within the

                                                          4
       Case 1:17-cv-01769-DAD-SAB Document 59 Filed 05/20/20 Page 5 of 5



1    specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-

2    39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991

3
4    IT IS SO ORDERED.

5    Dated:    May 19, 2020
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
